20-11618-scc   Doc 1   Filed 07/14/20 Entered 07/14/20 14:00:36   Main Document
                                     Pg 1 of 8
20-11618-scc   Doc 1   Filed 07/14/20 Entered 07/14/20 14:00:36   Main Document
                                     Pg 2 of 8
20-11618-scc   Doc 1   Filed 07/14/20 Entered 07/14/20 14:00:36   Main Document
                                     Pg 3 of 8
20-11618-scc   Doc 1   Filed 07/14/20 Entered 07/14/20 14:00:36   Main Document
                                     Pg 4 of 8




                               07/14/2020
20-11618-scc   Doc 1   Filed 07/14/20 Entered 07/14/20 14:00:36   Main Document
                                     Pg 5 of 8




                         /s/ Alan F. Kaufman                07/14/2020
20-11618-scc   Doc 1   Filed 07/14/20 Entered 07/14/20 14:00:36   Main Document
                                     Pg 6 of 8
20-11618-scc   Doc 1   Filed 07/14/20 Entered 07/14/20 14:00:36   Main Document
                                     Pg 7 of 8
20-11618-scc   Doc 1   Filed 07/14/20 Entered 07/14/20 14:00:36   Main Document
                                     Pg 8 of 8
